Title: To John Adams from William Gordon, 7 September 1782
From: Gordon, William
To: Adams, John



Jamaica Plain Septr 7. 1782

Last evening I heard that a vessel was arrived from Amsterdam. Was up early and went to Boston in the morning after letters, could meet with none, and returned home to dinner. Between four and five Deacon Mason called and brought me one from . My good old Friend, who I began to fear from his long silence, had nearly forgotten me, through the multitude of more capital European figures occasioning a diversion. I was in a tolerable flow of spirits, being mercifully favored by Heaven with a comfortable share of health, but the receipt of it made a considerable addition; and being informed that Jerry Allen was going to France and so to Holland, as soon as the wind admitted, I concluded upon seizing the opportunity for making a quick return, and upon being as communicative to You as You have been to me.
I was rejoiced to have it confirmed that you was recovered; but after hearing how ill you was and wanting that confirmation for a long time, I quieted my own misgivings and endeavoured doing the like as to others by arguing, from the silence of the New York papers that you was not dead, and that it would have been known and published had it been so.
I can easily conceive that You was loaded as an Atlas with a mountain of cares, and I am glad they have not reduced you to atoms.
“Don’t you think that the Dutchmen have behaved bravely at last?” Yes I do, and it was what I foretold to Genl Gates, when he asked me in a letter for an opinion concerning the future conduct of them after the taking of ’Statia. In a letter from him of the 13 ulto he credits me for it in the following words—“You are a true prophet in regard to our friends the Dutch, it is their weight in the scale has brought G Britain to reason.” The Genl adds “pray do you think Old England in this period of luxury corruption and extravagance, capable of the reformation the new ministers dream of establishing, for my part I think it is as vain, as any battered Rake’s endeavouring to renew his constitution by marrying a blooming young Virgin of half his age.” It is not far from seven, the sun has been below the horizon a good while, I must get a candle therefore and then proceed to relate what he saith further.
Writing by candle light does not suit me. However I will do my best. To go on. “This is the moment for France to treat, if she delays until this ministry have fixed their interest in England, and gain’d Ireland to their support all may be lost. It is our revolt, that Ireland is indebted to for her emancipation, but there is no gratitude in nations and You, and I, well know, how little there is even between man and man.” The Genl was at Philada, and had addressed their High Mightinesses upon his situation, who appointed a committee consisting of A Lee, Govr Rutledge and Genl Cornell to examine and report. Genl Lincoln by the last post informed me that Congress had recalled their resolve for a court of enquiry &c and that he expected Genl Gates would be soon in command again. We’ll leave Gates and return. The naval battle might well raise the courage of the Dutch, for it was fought as in days of yore. I waited with eager expectation for their acknowledgement, as I concluded that they would not make it, till they knew they should not offend by it either Austria Prussia or Russia. No wonder it was with the utmost good will, as it served both to gratify revenge and promote their interest. They will now recover the trade, amazingly improved, from which they were cut off by the navigation act.
I know neither the writer nor the character of the History, not having read a single number, but happening to look into one, it appeared to me to be a lame alias a defective performance. Take it to be intended mainly for the good of the bookseller.
Sharpers and Dupes we have had more than a quantum sufficit. That physical phrase reminds me, that I had the pleasure of Dr Waterhouse’s company a few weeks back, when your Excellency was in part the subject of conversation. The Dr is at Newport. Believes he designs to get a birth in Boston: Was to see your Lady, who was so enamoured with him, I suppose because he could tell a great deal about you which was pleasing, that he could not get away so soon as he intended.
I have always thought and said, that You knew the cast of the British better than almost any American besides; and when I have read extracts concerning them I have pronounced them to be out of your letters, before the opportunity offered for having it ascertained. It was ever a great relief to my mind that You was in Holland and with powers; but could not have conceived without the hints, that such folly weakness or wickedness had existed as to think of any thing short of an explicit treaty with us as sovereign States. I congratulate my country, America is meant, upon a persons being employed who would not be tramalled but was determined to follow his own judgment in the most independent manner. I abhor the idea of being in leading strings, or pin-ing our faith upon other sleaves. I have long suspected that the French wished to exclude us from the fishery. I mentioned my suspicion to Mr Dana before he left America. I was confirmed in it upon observing in their Memorial the mention of an equal division of the fishery between G B and France, without a tittle in behalf of poor America. I have repeatedly ob­served to friends in G B, that it would be the interest of Britain to let the Americans have as much of the fishery as they can grasp, for without it the New Englanders will not have wherewith to purchase from them, and that twenty thousand American sailors will not endanger them, but twenty thousand added to the French will be a formidable force. Our common friend who has been in England and at Paris and is now at Philadelphia has thought with me that it was meant to exclude us from the fishery, and then adds without it Independence will be only a name.
I apprehend that bloody scenes in America are at an end; and can’t but promise myself that we shall have a good and honorable peace by spring. But take care of the fishery, that the limits of Canada are reduced to what they were by the claims of G B before it was conquered and that Nova Scotia reaches no further than the river St Croix. Can’t France be brought to insist upon the last, that they may have an opportunity of getting masts the same as the British; and can’t the British be easily persuaded by having it made plain to them that they will buy the masts cheaper than if they had to pay surveyors &c, and that the masts being private property would not be destroyed as under former ir-regulations.
I would have America enter into no particular distinguishing monopolizing treaties, but be an open market for all the powers of the world, that so she may have the best of every thing upon the easiest terms.
I would have her remain a collection of Republics, and not become an Empire, for then freedom will languish and die. When an individual or a Congress can command at pleasure her whole force, and make her an offensive power, she may be more formidable but she will be less free. When necessity prescribes, a union will take place between the distinct republics in order to security, and she will be sufficiently defensive. Peace being once settled upon equitable principles, America has nothing to do with wars. Let Europeans who have not an extensive country fight and destroy. America should be separated from their quarrels; and by multiplying people fill the back country for ages to come.
If America becomes an Empire, the seat of government will be to the southward, and the Northern States be insignificant provinces. Empire will suit the southern gentry! They are habituated to despotism by being the sovereigns of slaves: and it is only accident and interest that has made the body of them the temporary sons of liberty.

The New Englanders should be resolute in retaining the Sovereignty of the several States, and should look out in time against all distant encroachments.
The Bank is at Philadelphia, the Congress is at Philadelphia, the latter may be removed after a while to New York as more healthy and convenient, in the summer season especially. Dock Yards, Arsenals &c should be at Boston. I design to hint it to our leading men; and wish you to mention it. Instead of spending money in building a fleet with green timber to perish in a few years after having been a burdensome charge to the Continent; let wet and dry docks be made, timber be cut down hewed to proper sizes, but not finished, be laid in wet docks of salt water to be qualified for long service, masts and every other material be provided. Boston and its neighboring islands will furnish proper situations. It would I apprehend be wisdom in the State to procure docks of their own accord and without applying to Congress. When the docks are got, there will be a powerful plea for using them instead of providing others.
Now for home affairs. This part of the country is greatly afflicted with a drought. At Providence the appearance like January, not a spire of green grass to be seen. The drought is not universal. The western parts have fine crops. The like in Connecticut. The people healthy, but growing older every day.
 

Monday Sepr 9

I am suspicious that Mr Allen sailed yesterday, the wind being at north west: if not, he can’t be gone today as it hath been east. I have a chance of being in time.
Silver-tongue Sam is the pink of complaisance to the French Admirals, Generals and Officers. You would never have believed him to have been the author of a Sermon upon the Conquest of Canada, and the preacher of such contents: but tempora mutantur. The French are the most disinterested people in the world. They are every thing, but Protestants: and their being otherwise is a matter of no great importance.
The Govr has purchased upon the Plain two doors beyond me. For my life I can’t help recollecting frequently, High life below stairs—and Low life above stairs. Do make haste and procure us a good peace. Return with the olive branch and take the chair, that we may appear to some advantage in the eyes of men of sense and of sensible foreigners.
Judge Sullivan has quitted the bench, and is one of the Govrs supporters: but some believe that he means when he can to be himself at the head of the executive. He is baiting poor Temple, as tho’ he was a British Spy. Congress began the cry in a letter to the Govr which does them no credit. If you believe Temple to be no enemy but the friend of America, I wish you would by a line or two upon the subject to some trusty friend who would not be afraid to shew it, put an end to this un-civil persecution. The people of this country who have not travelled, and are unacquainted with European characters and manners, think that they can carry any points there the same as here, and therefore censure their Agents unless all is obtained that they want. Upon this principle You must look well to your doings, or you will come in for a share of abuse.
Your namesake and his Excy speak oftener to one another than formerly, and are outwardly more friendly, but—.
I have not seen Braintree a long while; but went the last October across the country to Travellers rest in Virginia, the seat of our common friend Genl Gates, with whom I spent a fortnight in searching after historical knowledge and truth. Returned by the way of Philadelphia: was a few days at Col Bayards. Saw Rush Mifflin and others, and got home on the second of Jany.
May a speedy peace give me the opportunity of searching into more originals!

You may compliment and say, but I must sincerely declare I have the honour to be Yours


P.S. I think after that is rather a supernumerary, and yet in vogue.

 

Septr 19

Guard what you write to Dr —— for he is Franklified and Frenchified—too many in the Congress are the latter, and if my information is true the French Chevalier has more of a casting vote in the determination of affairs than the representatives of a sovereign independent State should compliment a king with.
